118 Ga. App. 341 (1968)
163 S.E.2d 750
HOLLIDAY
v.
LACY.
43793.
Court of Appeals of Georgia.
Submitted July 2, 1968.
Decided September 10, 1968.
C. E. Thompson, for appellant.
Nall, Miller, Cadenhead & Dennis, Douglas Dennis, Baxter L. Davis, for appellee.
QUILLIAN, Judge.
1. A claim which was filed on October 24, 1967, to recover damages for an injury sustained on October 24, 1965, is barred by the statute of limitation. Code § 3-1004, as amended, Ga. L. 1964, p. 763; Davis v. Hill, 113 Ga. App. 280 (1) (147 SE2d 868); Peterson v. Ga. R. & Bkg. Co., 97 Ga. 798 (25 S.E. 370). The day the injury takes place must be counted in determining whether the claim is barred by the running of the statute and this is without regard to the time of day or fractions thereof. Dowling v. Lester, 74 Ga. App. 290 (39 SE2d 576).
2. The fact that the plaintiff's husband had a separate claim for loss of consortium filed in the same court would have no effect upon the running of the statute of limitation in the case sub judice.
The order sustaining the motion to dismiss is
Affirmed. Bell, P. J., and Hall, J., concur.